       Case 8:20-cv-00835-JGB-SHK Document 34 Filed 05/06/20 Page 1 of 1 Page ID #:344

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Melissa Ahlman et al                                                CASE NUMBER

                                                                                    8:20-cv-00835 PA(GJSx)
                                                    PLAINTIFF(S)
                              v.
Don Barnes                                                                  ORDER RE TRANSFER PURSUANT
                                                                              TO GENERAL ORDER 19-03
                                                                                  (RELATED CASES)
                                                   DEFENDANT(S).

                                                            CONSENT

      I hereby consent to the transfer of the above-entitled casee to my calendar,
                                                                         calendarr, pursuant
                                                                                    pursuant
                                                                                    pu    ntt to
                                                                                          n   to General
                                                                                                 Geene
                                                                                                    neral Order 19-03.

                 May 6, 2020                                       Jesus G. Bernal
                   Date                                            United SStates
                                                                            ttaate
                                                                                tes
                                                                                 e District Judge

                                                         DECLINATION
                                                              NATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                         United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case      5:18-cv-02604 JGB(SHKx) and the present case:

      A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
      C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                   Standish             to Magistrate Judge            Kewalramani               .

           On all documents subsequently filed in this case, please substitute the initials JGB(SHKx) after the case number
in place of the initials of the prior judge, so that the case number will read    8:20-cv-00835 JGB(SHKx)        . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
